        Case 2:19-cv-02366-PBT Document 4-2 Filed 06/12/19 Page 1 of 6



     DECLARATION OF COLETTE PELISSIER IN SUPPORT OF
   PLAINTIFF'S MOTION FOR LEAVE TO SERVE A THIRD PARTY
        SUBPOENA PRIOR TO A RULE 26{0 CONFERENCE
     I, COLETTE PELISSIER, DO HEREBY DECLARE:

    I .I am over the age of eighteen (18) and otherwise competent to make this

declaration.

    2.The facts stated in this declaration .are based upon my personal knowledge

and, if called upon to do so, I will testify that the facts stated herein are true and

accurate.

    3.I own Malibu M.edia d/b/a as X-Art.com. No other person or entity has or

can claim an ownership interest in the X-Art.com n1ovie copyrights.

    4.I developed the X-Art.com business plan in 2010 while still working full

time as a realtor in the Los Angeles market.            X-Art.com was created to

address the lack of artistically produced adult oriented content suitable for upscale

women and couples.

    5.I invested significant time, along with all of my available financial

resources, into the production of content for the new X-Art.com website. I knew

that the adult content industry was in financial crisis, and the odds of success for a

new adult website were low.




                                          1

                                                 Exhibit A
       Case 2:19-cv-02366-PBT Document 4-2 Filed 06/12/19 Page 2 of 6



    6.After a difficult start, and with much effort, I was able to perfect the X-Art

genre thus propelling the X-Art.com website into one of the top websites of its

kind worldwide.

    7.X-Art.com customers can pay a monthly recurnng subscription fee of

$29.95, or an annual subscription fee of $99.95 to access our entire library of HD

Video content.

    8.Internet subscription sales are and have always been by far X-Art.com's

primary source of revenue, however, recent additional revenue streams have been

created through the licensing of X-Art content to Fortune 500 companies

operating within the hospitality industry.

    9.As X-Art's subscriber base has grown, our production expenditures have

also grown. We spend over two million dollars a year producing content, and

millions more each year to run our business.

    IO.For the first several years of operation, X-Art did not have significant

issues with piracy. However, once our content became well known and highly

desirable, X-Art movies started ranking as the most downloaded adult content on

several of the most popular torrent websites.

    11.Currently we have tens of thousands of paying subscribers, but we are

fmding it hard to grow and maintain our subscriber base as so many of our

movies are distributed for free, without authorization, by users of the Bittorrent


                                         2
          Case 2:19-cv-02366-PBT Document 4-2 Filed 06/12/19 Page 3 of 6



 Network. X-Art must protect its copyrights in order to survive and for any hope

 for future revenue growth.

     12. The only redress against Bittorrent based piracy is to initiate lawsuits

 against the Bittorrent users responsible for these unauthorized distributions.

     13.These lawsuits must be filed as "John Doe 11 lawsuits because the identity

 of the infringer is initially unknown to us. From my experience filing similar

 cases against other defendants throughout the country, once provided with the IP

 Address, plus the date and time of the detected and documented infringing

 activity, ISPs can use their subscriber logs to identify the naine, address, email

 address and phone number of the applicable subscriber in control of that IP

 address at the stipulated date and time.

     14.The proper forum for these lawsuits is determined by using Maxmind

 Premium Geolocation services. Founded in 2002, Max.mind's website cites it as

 an industry-leading provider of geolocation databases 1. It is also used by state

 a11d federal law enforcement in the prosecution of computer and cybercrimes.

     15.Since January 2013, Malibu Media has used this geolocation procedure to

 determine the proper District for filing in 5,349 cases.    Out of these 5,349 total

 cases, 5,334 have accurately traced to the District Court in which the case was

 filed.   This translates to a 99.99% chance of proper personal jurisdiction and

 venue pursuant to the Maxmind Geolocation trace.

1 www.maxmind.com

                                            3
       Case 2:19-cv-02366-PBT Document 4-2 Filed 06/12/19 Page 4 of 6



    16.Over the past several years, Malibu Media has employed two experts to

track and scan the infringement of its movies - Excipio GmbH ("Excipio") and

IPP International U.G. ("IPP").

    17.Investigators from both companies have testified in court and have attested

to the reliability of the applicable forensic technology. Malibu Media has also

independently tested each system to ensure the highest level of accuracy.

    18.Each recorded infringement enumerated on Exhibit A to the Complaint in

this lawsuit was documented by either IPP or Excipio.           In many instances,

infringing transactions were documented by both entities. Each Single Movie

Hash on Exhibit A was fully downloaded and compared side by side to a control

copy supplied to the applicable investigator by Malibu Media.

    19.Malibu Media's intention in bringing these lawsuits 1s not to cause

financial hardship but instead to deter infringement and be compensated for the

intentional theft of its videos.

    20. I have consistently instructed all attorneys representing Malibu Media in

these lawsuits to seek and be open to exculpatory evidence and to be cautiously

prudent when pursuing these claims.         We do not pursue our claims against all

Doe Defendants. For example, once receiving discovery, we may learn that a

Defendant is on active duty in the military and we will dismiss that case. Also,

we may learn a Defendant is possibly a coffee shop with open wireless, or some

other circumstance that would prevent us from pursuing our claims. When
                                        4
       Case 2:19-cv-02366-PBT Document 4-2 Filed 06/12/19 Page 5 of 6



discovery indicates that pursuing the case will present for undue hardship for the

Defendant, my instructions to my lawyers are to dismiss the case.

    21. We invest significant resources into pursuing all types of anti-piracy

enforce1nent, such as Digital Millennium Copyright Act ("DMCA") takedown

notices and direct efforts aimed at infringing websites. We are even working with

law enforcement to stop the piracy of our movies.

    22.Despite sending thousands of DMCA notices per week, the infringement

continues. And, if one searches for "X-Art" on a torrent website, the site will

reveal thousands of unauthorized torrents available for free.

    23.1 have never authorized anyone to put our works on a torrent website.

    24.I firmly believe that we must exercise our rights under the Copyright Act

to prevent infringement. Otherwise, we face an immediate and serious risk. It is

simply impossible to compete with free.

    25. We do not seek to use the Court system to profit from the infringement like

some have suggested. As previously stated, revenues from subscriptions to X­

Art.com are by far and away the dominant driver of Malibu Media's

business. We want the infringement to stop. The purpose of these lawsuits is to

motivate people to pay for subscriptions by deterring infringement and seek some

reasonable compensation for the massive amount of infringement of our
copyrights.


                                         5
       Case 2:19-cv-02366-PBT Document 4-2 Filed 06/12/19 Page 6 of 6



     26.It is my hope that by upholding the law, the courts will protect our ability

 to continue with our dream and allow all creative people the ability to make a

 living by distributing their work in this fast-paced digital age.

     27.In conclusion, we want the com1s to know that we are a small business and

 we need the law to be enforced to ensure our survival. It is getting more difficult

 for us every day and we hope that in the future there will be a better way to

 protect our copyrights.

     28. Thank you in advance for your time and consideration of this matter,

 please do not hesitate to ask if we can clarify any further questions.



                                  DECLARATION

      PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of

perjury under the laws of the United States of America that the foregoing is true

and correct.




                                        By:

                                                        COLETTE PELISSIER




                                           6
